Case: 15-10553     Date Filed: 12/30/2015   Page: 1 of 21


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-10553
                            Non-Argument Calendar
                          ________________________

                       D.C. Docket No. 1:14-cv-00641-TWT



MARCIA HARRIS,

                                                               Plaintiff-Appellant,

                                    versus

ORANGE S.A., et al.,
                                                                        Defendants,

ORANGE BUSINESS SERVICES U.S., INC.,

                                                              Defendant-Appellee.

                          ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (December 30, 2015)

Before MARTIN, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-10553     Date Filed: 12/30/2015    Page: 2 of 21


      Marcia Harris appeals the district court’s dismissal of her complaint against

Orange Business Services U.S., Inc. (“OBS”), a Delaware corporation located in

Georgia; Orange S.A. (“Orange”), a corporation located in France; Almerys S.A.S.

(“Almerys”), a corporation located in France; Dr. Patrice Cristofini; Dr. Yves

Miaux; Barbara Ngouyombo; Hammond Bale Solicitors L.L.P. (“HB”), a law firm

located in the United Kingdom; Griffin and King Ltd (“GK”), a law firm located in

the United Kingdom; and Landwell & Associés/Partners (“Landwell”), a

partnership located in France, in her action alleging violations of the Georgia Trade

Secrets Act, Ga. Code Ann. §§ 10-1-760 et seq. (“GTSA”), the federal Racketeer

Influenced and Corrupt Organizations (“RICO”) Act, 18 U.S.C. §§ 1961 et seq.,

the Georgia RICO Act, Ga. Code Ann. §§ 16-14-1 et seq., and common law fraud.

      On appeal, Harris argues that the district court erred in dismissing her claims

against the non-OBS defendants for failure to serve them. She further argues that

the district court erred in concluding that she lacked standing to bring federal

RICO claims, state RICO claims, and claims under the GTSA against OBS.

Finally, as to her fraud claims, she argues—for the first time on appeal—that the

district court erred in dismissing her fraud claims for failure to state a claim on the

basis that OBS did not owe her a fiduciary duty. After careful consideration, we

affirm.




                                           2
               Case: 15-10553        Date Filed: 12/30/2015      Page: 3 of 21


                                    I. BACKGROUND

       Harris, who proceeds pro se but is licensed to practice law, filed a complaint

alleging violations of the GTSA against all defendants (Count 1), violations of the

federal RICO Act against all defendants (Count 2), violations of the Georgia RICO

Act against all defendants (Count 3), and common law fraud against OBS and

Orange (Count 4).

       Harris was a director, shareholder, and employee of Anoigma Ltd.

(“Anoigma”), a British high tech health care company. Initially, she, Ngouyombo,

and Miaux were the company’s only shareholders. 1 During her time at Anoigma,

the company developed medical-records software that constituted new intellectual

property (the “IP”). Harris and Ngouyombo presented the IP to Cristofini, who

represented Orange at the time. She alleges that Orange then discussed the IP with

OBS, Orange’s United States affiliate.

       After OBS discovered the IP’s profit potential, it encouraged Orange to

express interest in Anoigma and to install Cristofini as a shareholder and officer

there. Not long after, Cristofini became the fourth shareholder of Anoigma and

obtained a director position in the company. Sometime after Cristofini joined

Anoigma, he, Miaux, and Ngouyombo secretly created a new company, Cloud


       1
          At the motion to dismiss stage, we accept the well-pleaded allegations in the complaint
as true and view them in the light most favorable to Harris. See Chaparro v. Carnival Corp., 693
F.3d 1333, 1335 (11th Cir. 2012).
                                               3
              Case: 15-10553     Date Filed: 12/30/2015    Page: 4 of 21


Sante S.A.S. (“CS”), and transferred the IP to CS. The defendants then began

efforts to remove Harris from her directorship of Anoigma, which they ultimately

succeeded in doing.

      Harris brought an action in England against Anoigma and CS, alleging,

among other things, wrongful termination. Neither Anoigma nor CS appeared to

contest Harris’s allegations. The English court awarded Harris a monetary

judgment consisting of loss of earnings, loss of statutory rights, improperly

deducted wages, and other costs.

      After her removal as director, Harris entered negotiations to purchase the IP,

with the intention of setting up a company to market it in the United States. She

became aware of the IP’s transfer to CS during the course of these negotiations.

Before Harris could collect her wrongful termination judgment or complete her

purchase of the IP, the defendants deliberately moved Anoigma into bankruptcy.

The defendants then transferred the IP from CS to Almerys, a subsidiary of

Orange, and engineered the bankruptcy of CS.

      Harris filed suit against Orange, Cristofini, Miaux, Ngouyombo, and HB in

the Northern District of Illinois (the “Illinois Action”) alleging claims similar to

those she alleges here. The district court in that case dismissed the action on the

basis of forum non conveniens, noting that Harris should have brought her

complaint in a foreign court. Harris did not appeal the district court’s judgment.


                                           4
              Case: 15-10553     Date Filed: 12/30/2015   Page: 5 of 21


      Harris then filed the current action, contending that both transfers of the IP

were fraudulent. Her complaint alleges that, as a result of the fraudulent transfers

of the IP and the bankruptcies, she was deprived “of the value of her shares,”

prevented from collecting on the money judgment awarded to her by the English

court, and prevented from purchasing the IP “for commercialization in the U.S.”

She seeks to distinguish this action from the Illinois Action by naming additional

defendants and adding allegations of fraud arising from declarations made during

the Illinois Action. She alleges that these declarations “were designed to divert

attention away from the central role of OBS, a U.S. company,” in the alleged

conspiracy, thereby compelling dismissal of the action on forum non conveniens

grounds and allowing the defendants to further the conspiracy. She also contends

that she relied on fraudulent omissions the defendants committed during the

Illinois Action in deciding not to appeal the court’s dismissal of that action, and

“was damaged thereby in terms of the costs of the previous lawsuit, and the loss of

time (and potential loss of evidence) in pursuing the present lawsuit.”

      OBS moved to dismiss Harris’s claims against it. The district court granted

OBS’s motion to dismiss on November 28, 2014 (the “November Order”). The

court noted that Harris had not addressed the issue of standing in opposing

dismissal and concluded that she lacked standing to assert a federal or Georgia

RICO claim because “to the extent that there is a plausible RICO claim . . . it


                                          5
              Case: 15-10553      Date Filed: 12/30/2015    Page: 6 of 21


belongs to Anoigma, not the Plaintiff.” The court also concluded that Harris

lacked standing to assert her GTSA claim because she had no legal interest in the

trade secret. Finally, the district court ruled that Harris had failed to state a claim

for fraud, noting that the only fraud she alleged concerned OBS’s failure to

disclose certain facts, and that she had failed to establish that OBS owed her any

duty to disclose. Harris appealed the November Order.

      The district court next issued an order to show cause why the action as to the

remaining defendants should not be dismissed for lack of service, observing that

the action had, at that point, been pending for more than eight months without any

proof of service or substantial proceedings of record taking place with respect to

any defendant other than OBS. Harris argued in response that the six-month time

limit to effectuate service in the Federal Rules of Civil Procedure does not apply to

service in a foreign country. She also requested that the district court not enter its

proposed order due to her pending appeal of the November Order.

      The district court dismissed the action against the non-OBS defendants,

noting that Harris’s only response to the show cause order was that the rules of

service do not apply in a foreign country. The court ruled that Harris was required

to show diligence in serving foreign defendants and had failed to do so. The court




                                            6
                Case: 15-10553      Date Filed: 12/30/2015       Page: 7 of 21


then entered a final judgment dismissing the action against all remaining

defendants. 2

                                      II. STANDING

       We first address the district court’s dismissal of Harris’s federal and Georgia

RICO and GTSA claims against OBS for lack of standing. When a district court

dismisses a plaintiff’s claim for lack of standing, we review the court’s legal

conclusions de novo, and its factual findings for clear error. McCullum v. Orlando

Reg’l Healthcare Sys., Inc., 768 F.3d 1135, 1141 (11th Cir. 2014).

RICO Claims

       The federal RICO act makes it illegal “for any person employed by or

associated with any enterprise engaged in, or the activities of which affect,

interstate or foreign commerce, to conduct or participate, directly or indirectly, in

the conduct of such enterprise’s affairs through a pattern of racketeering activity.”

18 U.S.C. § 1962(c). As relevant here, the Georgia RICO statute makes it

“unlawful for any person, through a pattern of racketeering activity or proceeds

       2
         Apparently not having received the final judgment, Harris subsequently filed a motion
requesting that the district court amend the November Order to state that it presented a
controlling question of law to allow Harris to file an interlocutory appeal in the event the
November Order was not considered a final judgment. She also filed a separate motion
requesting that, in the event the district court did not amend the November Order as requested,
the court transform the November Order into a final judgment pursuant to Federal Rule of Civil
Procedure 54(b). The court denied both motions as moot, as it had already entered final
judgment of dismissal. We issued to the parties a question regarding the finality of the order
under appeal. The appeal ultimately was allowed to proceed because, even if Harris’s Notice of
Appeal from the November Order was premature, it was cured by the subsequent entry of final
judgment.
                                               7
                Case: 15-10553        Date Filed: 12/30/2015       Page: 8 of 21


derived therefrom, to acquire or maintain, directly or indirectly, any interest in or

control of any enterprise, real property, or personal property of any nature,

including money.” Ga. Code Ann. § 16–14–4(a). It also makes it “unlawful for

any person employed by or associated with any enterprise to conduct or participate

in, directly or indirectly, such enterprise through a pattern of racketeering activity.”

Ga. Code Ann. § 16–14–4(b).

       In order to state a civil claim under either statute, a plaintiff must establish

that the alleged injury directly was caused by the RICO violation. Bivens Gardens

Office Bldg., Inc. v. Barnett Banks of Florida, Inc., 140 F.3d 898, 906 (11th Cir.

1998). 3 The plaintiff must have been injured in her business or her property by the

racketeering conduct constituting the violation, and the damages must flow from

commission of the predicate acts. Williams v. Mohawk Indus., Inc., 465 F.3d 1277,

1291 (11th Cir. 2006). Thus, “a party whose injuries result ‘merely from the

misfortunes visited upon a third person by the defendant’s acts’ lacks standing to

pursue a claim under RICO.” Bivens, 140 F.3d at 906 (quoting Holmes v. Sec.

Investor Prot. Corp., 503 U.S. 258, 267 (1992)). Applying this principal, we have

held that “losses suffered by a company’s stakeholders as a result of racketeering

activity against the company do not give them standing under RICO” because

       3
        Because the Georgia RICO statute was modeled on and is analogous to the federal
RICO statute, we look to federal authority in determining standing to sue under the state statute.
Williams v. Mohawk Indus., Inc., 465 F.3d 1277, 1294 (11th Cir. 2006).


                                                 8
                Case: 15-10553       Date Filed: 12/30/2015        Page: 9 of 21


“[s]uch an injury is too indirect or ‘derivative’ to confer RICO standing.” Bivens,
140 F.3d at 906. Notably, “[a] plaintiff’s status as a creditor or stockholder,

however, does not preclude standing for RICO violations if the plaintiff has alleged

an injury proximately caused by the defendants’ acts of racketeering that target the

plaintiff.” Beck v. Prupis, 162 F.3d 1090, 1096 n.10 (11th Cir. 1998) aff'd, 529
U.S. 494 (2000).

       The critical question in determining whether a shareholder has standing to

file a RICO action is whether or not the plaintiff suffered a harm that stands

separate and distinct from the harm suffered by the corporation. Bivens, 140 F.3d

at 908. Our precedent is clear that a shareholder lacks RICO standing “if the injury

alleged was suffered only as a result of harm to the corporation.” Id. In other

words, the harm suffered by the plaintiff shareholder cannot be “purely contingent”

on the harm suffered by the corporation. Holmes, 503 U.S. at 271.

       Harris’s claims fail this test. Each of Harris’s primary alleged injuries

flowed from her status as a shareholder and the diminution in the value of her

shares.4 Indeed, she explicitly stated as much eight times in her complaint,

alleging that her injuries were “based on her shareholding.” Her complaint


       4
         In her brief, Harris asserts that the defendants also “wrested” her shares from her.
Though this injury arguably may be sufficiently distinct to confer standing, see Bivens, 140 F.3d
at 907, Harris raises this argument for the first time on appeal. We therefore do not consider it.
See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).


                                                9
             Case: 15-10553    Date Filed: 12/30/2015    Page: 10 of 21


principally alleged that she received no compensation as a shareholder of Anoigma

when the company’s IP was transferred to CS, was deprived of the value of her

shares in Anoigma, and was prevented from purchasing the IP.

      Accepting Harris’s allegations as true, her injuries are indistinguishable from

the injuries inflicted on Anoigma. In the absence of injury to Anoigma, Harris

would not have been harmed. By fraudulently transferring the IP to CS, the

defendants irreparably damaged Anoigma’s value, and in so doing, necessarily

harmed the proportionate value of Anoigma owned by Harris. In a very real sense,

as the owner of approximately 19% of Anoigma’s outstanding shares, Harris

suffered approximately 19% of the same harm Anoigma suffered. Similarly,

Harris’s injury in being unable to benefit from purchasing the IP mirrors

Anoigma’s injury in being unable to benefit from selling it. In either case, Harris

alleged no injury distinct from that suffered by Anoigma.

      In apparent recognition of this Court’s clear precedent as regards

shareholder standing, Harris attempts to distinguish her circumstances by arguing

that she suffered a distinct and peculiar injury not suffered by Anoigma’s other

shareholders. She reasons that Miaux, Ngougombo, and Cristofini all became

shareholders of CS, the entity to whom the IP was transferred. As such, in a sense,

she was the only party deprived of the value of the IP. She contends that suffering




                                         10
              Case: 15-10553    Date Filed: 12/30/2015    Page: 11 of 21


an injury distinct from other shareholders (but not the corporation) is sufficient to

confer standing.

      We are unpersuaded by Harris’s argument because it misconstrues the

relevant case law. True, some courts have recognized standing in situations

“where the shareholder suffers an injury which is separate and distinct from that of

other shareholders.” Grafman v. Century Broad. Corp., 727 F. Supp. 432, 435

(N.D. Ill. 1989). However, far from creating an exception to the general rule that a

shareholder must suffer an injury distinct from that of the corporation to have

standing, these cases are wholly consistent with it. Tellingly, none of the cases

Harris cites held that a plaintiff shareholder has individual standing to sue for an

injury suffered by a corporation. In fact, most of the cases Harris cites explicitly

note the general rule “that there is no shareholder standing to assert RICO claims

where the harm is derivative of harm to the corporation.” Sparling v. Hoffman

Constr. Co., 864 F.2d 635, 640 (9th Cir. 1988); see also Leach v. FDIC, 860 F.2d
1266, 1273-74 (5th Cir. 1988) (recognizing cases holding that “minority

shareholders lacked standing under RICO to sue because they had not alleged any

injury to their property that was distinct from any injury the corporation may have

suffered”); Rand v. Anaconda-Ericsson, Inc., 794 F.2d 843, 849 (2d Cir. 1986)

(holding that plaintiffs lacked standing because “[t]he legal injury, if any, was to

the firm”).


                                          11
              Case: 15-10553     Date Filed: 12/30/2015     Page: 12 of 21


      The few cases Harris cites that have recognized a plaintiff shareholder’s

standing to sue concerned injuries inflicted directly on the plaintiff shareholder, not

the corporation. In Bivens, for example, we recognized standing for a creditor to

sue for the undervaluation of a company’s assets during bankruptcy proceedings

because “[t]he sale of the [asset] for a higher price would have directly benefitted

major creditors . . . because they would have been able to recover a greater

percentage of the debts owed to them. In contrast, the sale of the [asset] for a

higher price would have little impact on the shareholders and the corporation,

since the additional funds from the sale would have been used to satisfy creditors

instead of going to shareholders.” 341 F.3d at 908 (emphasis added). Another

case, Grafman, recognized a plaintiff’s standing to sue defendants who had acted

to dilute his voting shares. 727 F. Supp. at 434. These actions singled out the

plaintiff from other shareholders and harmed him. Importantly, however, they did

not harm the corporation at all. In fact, the district court in that case explicitly

dismissed any “allegations concern[ing] harm to [the corporation].” Id. at 435.

Unlike the plaintiffs in Bivens and Grafman, Harris has not suffered a distinct

injury. She therefore lacks standing to pursue her claims.

      This result becomes clear when considering the policy goals governing

RICO standing requirements. In evaluating whether a plaintiff has suffered a

direct injury sufficient to confer standing, we consider the motivating principles


                                           12
              Case: 15-10553       Date Filed: 12/30/2015      Page: 13 of 21


animating the injury requirements in RICO cases. See Williams, 465 F.3d at 1288

(quoting Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 458 (2006)) (discussing

the proximate cause standard in RICO cases). 5 These principles include (1)

reducing the difficulty in ascertaining the amount of damages attributable to the

RICO violation as distinct from other independent factors and (2) reducing the risk

of duplicative recoveries. Id. Granting standing to Harris in this case would

advance neither of these principles. First, it would be difficult, if not impossible,

to determine accurately the proportionate reduction in Anoigma’s value

attributable to the defendants’ conduct as opposed to factors like market

conditions, poor business practices, or failure to anticipate developments in the

financial markets. See Holmes, 503 U.S. at 272-73. Second, to the extent that the

defendants’ conduct has harmed Anoigma’s value, Anoigma can be counted on to

vindicate that interest. See id. Recognizing Harris’s right to sue for the same

injury would only increase the risk of duplicative recovery, particularly since she

proposes no method of apportioning a possible recovery between herself and

Anoigma. See id.

       Harris did allege one injury that is unrelated to her status as an Anoigma

shareholder. She pled that the defendants’ racketeering activity moved Anoigma

       5
         There is “significant overlap” between proximate cause and standing requirements in
RICO cases. Williams, 465 F.3d at 1287. “[A] plaintiff who lacks standing to vindicate a
derivative injury also will be unable to show proximate cause.” Id. at 1287 n.4 (quoting
Trollinger v. Tyson Foods, Inc., 370 F.3d 602, 613 (6th Cir. 2004)).
                                              13
              Case: 15-10553     Date Filed: 12/30/2015     Page: 14 of 21


and CS into bankruptcy, thus preventing her from collecting on her English

judgment for wrongful termination. Although this injury does not arise out of

Harris’s status as a shareholder, it does arise out of her status as a creditor. It thus

raises analogous standing issues as her other injuries. Like a shareholder, “[a]

creditor will have RICO standing only when his injury passes the directness test . .

. which will not be the case if the injury alleged was suffered only as a result of

harm to the corporation. Bivens, 140 F.3d at 908. This injury, like the others

Harris alleges, is insufficient to confer RICO standing. Harris’s inability to collect

on her English judgment is a direct result of harm to Anoigma and CS. Had the

defendants never harmed Anoigma and CS by deliberately moving them into

bankruptcy, Harris would have collected her judgment and suffered no injury.

GTSA Claims

      To file a claim under the GTSA, Ga. Code Ann. § 10–1–760 et seq., a

plaintiff must prove that “(1) it had a trade secret and (2) the opposing party

misappropriated the trade secret.” Penalty Kick Mgmt. Ltd. v. Coca Cola Co., 318
F.3d 1284, 1290-91 (11th Cir. 2003) (internal quotation marks omitted). The

GTSA defines “misappropriation” as “[a]cquisition of a trade secret of another by

a person who knows or has reason to know that the trade secret was acquired by

improper means.” Ga. Code Ann. § 10–1–761(2)(A) (emphasis added). The

precise meaning of “a trade secret of another” is unclear. In fact, “whether


                                           14
              Case: 15-10553    Date Filed: 12/30/2015    Page: 15 of 21


ownership is a necessary element for standing to bring a GTSA claim is an open

question in Georgia.” Candy Craft Creations, LLC v. Gartner, No. CV 212-091,

2015 WL 1541507, at *17 (S.D. Ga. Mar. 31, 2015).

      But we need not decide that issue here. Regardless of whether mere

possession of misappropriated property is sufficient to confer standing or whether

ownership is required, Harris failed to allege that she had an actionable interest in

the IP. She admitted in her complaint that “the actual owner of the trade secret was

Anoigma.” Moreover, she alleged neither that she is in possession nor that she was

ever in possession of the IP. Indeed, such an allegation seemingly would conflict

with her claim that she was injured by deprivation of an opportunity to purchase

that same IP. Further, Harris advances no legal authority supporting her assertion

that the deprivation of an opportunity to purchase property is an interest sufficient

to confer standing. Absent any actionable interest in the IP, Harris’s GTSA claim

fails for lack of standing.

                       III. FAILURE TO STATE A CLAIM

      Harris’s next claim is for common law fraud. We review de novo the district

court’s dismissal for failure to state a claim. Oxford Asset Mgmt., Ltd. v. Jaharis,

297 F.3d 1182, 1187 (11th Cir. 2002). In doing so, we accept the plaintiff’s factual

allegations as true. Id. at 1188. We note, however, that conclusory allegations and




                                          15
             Case: 15-10553     Date Filed: 12/30/2015    Page: 16 of 21


conjecture are insufficient to survive a motion to dismiss. Am. United Life Ins. Co.

v. Martinez, 480 F.3d 1043, 1064 (11th Cir. 2007).

      Under Georgia law, a plaintiff asserting a claim for fraudulent

misrepresentation must prove five essential elements: (1) the defendant made

representations, (2) knowing they were false, (3) intentionally and for the purpose

of deceiving the plaintiff, (4) which the plaintiff reasonably relied on, (5) with the

proximate result that the plaintiff incurred damages. Williams v. Dresser Indus.,

Inc., 120 F.3d 1163, 1167 (11th Cir. 1997).

      Harris does not allege that OBS made any affirmative misrepresentations to

her. Instead, she argues that OBS had an obligation to disclose certain facts about

its involvement in the e-health industry and her prior lawsuit. The suppression of a

material fact that a party is under obligation to communicate may constitute fraud.

Williams, 120 F.3d at 1167. Generally speaking, “[w]here one person sustains

towards another a relation of trust and confidence, his silence when he should

speak or his failure to disclose what he ought to disclose constitutes fraud in law

just as do actual affirmative false representations.” Tigner v. Shearson-Lehman

Hutton, Inc., 411 S.E.2d 800, 802 (Ga. Ct. App. 1991) (citing Perkins v. First

Nat’l. Bank of Atlanta, 143 S.E.2d 474, 484 (Ga. 1965)). This obligation to

communicate or disclose may arise from the confidential relations of the parties or

from the particular circumstances of the case, but it must exist before a party may


                                          16
             Case: 15-10553     Date Filed: 12/30/2015    Page: 17 of 21


be found liable for fraud based upon an omission or concealment. Williams, 120
F.3d at 1167. Business relationships generally are not confidential relationships,

unless the parties have a history of business dealings or the kind of relationship

that is not arms-length. Id. at 1168.

      Here, the district court did not err in dismissing Harris’s fraud claim. The

only argument she advances on appeal is that Cristofini was acting as an agent for

OBS, and that because Cristofini owed her a fiduciary duty as a fellow shareholder

of Anoigma, as Cristofini’s principal, OBS owed her the same duty. She reasons

that because of this duty, OBS’s failure to affirmatively disclose a number of facts

(concerning its true involvement in the e-health industry and her prior lawsuit)

constituted fraudulent misrepresentation.

      Although Harris alleged in her complaint that Cristofini was acting as an

agent for OBS, she never explained to the district court why or how an agent’s

individual fiduciary duty to a third party arising out of the agent’s relationship with

the third party would create an affirmative obligation on the part of his principal to

disclose material facts about its own operations to the third party. Even now, she

cites no legal authority for that proposition. Harris’s shareholder relationship with

Cristofini may have imposed on Cristofini an affirmative obligation to disclose

information to her, but she had no such relationship with OBS. Her relationship

with OBS—to the extent there was a relationship prior to the Illinois Action—was


                                          17
              Case: 15-10553       Date Filed: 12/30/2015     Page: 18 of 21


hardly one of “trust and confidence.” Tigner, 411 S.E.2d at 802. Harris presents

no basis for any obligation on the part of OBS to disclose to her. Regardless,

Harris failed to raise this issue before the district court, and, as a result, we need

not consider it. Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th

Cir. 2004).

           IV. FAILURE TO EFFECT TIMELY SERVICE ON NON-OBS
                              DEFENDANTS

       Harris’s only remaining claims concern the non-OBS defendants. 6 We

review for abuse of discretion the district court’s dismissal of the claims against the

non-OBS defendants for failure to effectuate timely service on those defendants.

Rance v. Rocksolid Granit USA, Inc., 583 F.3d 1284, 1286 (11th Cir. 2009).

Under this standard, we will affirm unless the district court made a clear error of

judgment or applied the wrong legal standard. Id.

       Federal Rule of Civil Procedure 4 generally requires a plaintiff to effectuate

service on a defendant within 120 days after a complaint is filed. Fed. R. Civ. P.

4(m). That time limit does not apply, however, when a plaintiff is attempting to

serve an individual in a foreign country. Id. We have not held in a published

decision whether or what time constraints apply to service on foreign defendants.

See Regenicin, Inc. v. Lonza Walkersville, Inc., 997 F. Supp. 2d 1304, 1317 (N.D.


       6
        Harris asserted common law fraudulent misrepresentation claims against those
defendants.
                                             18
             Case: 15-10553     Date Filed: 12/30/2015   Page: 19 of 21
Ga. 2014). Indeed, there is a considerable difference of opinion among circuits

regarding what—if any—time limits apply to service of process on a foreign

defendant. Compare Lucas v. Natoli, 936 F.2d 432, 432-33 (9th Cir. 1991) (no

time limit), with Nylok Corp. v. Fastener World Inc., 396 F.3d 805, 807 (7th Cir.

2005) (time is “not unlimited), and Mentor Ins. Co. (U.K.) Ltd. v. Brannkasse, 996
F.2d 506, 512 (2d Cir. 1993) (attempt to serve must be made within 120 days).

      Specific time limits aside, “[m]ost courts faced with a challenge to the

timeliness of foreign service have applied a ‘flexible due diligence’ standard to

determine whether the delay should be excused.” Lozano v. Bosdet, 693 F.3d 485,

488-89 (5th Cir. 2012) (internal quotation marks omitted). We have affirmed

decisions based on similar considerations in the context of domestic service of

process. Lepone-Dempsey v. Carroll Cty. Comm’rs, 476 F.3d 1277, 1282 (11th

Cir. 2007). We see no reason why such a standard would fail to apply to foreign

service of process. We thus join the majority of circuits to have considered the

issue in holding that a plaintiff’s complaint may be dismissed upon a showing that

she failed to exercise diligence in attempting to effectuate service on a foreign

defendant.

      On appeal, Harris admits that she made no effort to serve the foreign

defendants. Rather, she asserts that she misunderstood the service requirements.

Having appealed the November Order, she claims she assumed that she would not


                                         19
             Case: 15-10553     Date Filed: 12/30/2015   Page: 20 of 21


need to serve the non-OBS defendants until she received a decision from this Court

concerning the viability of her claims vis-à-vis OBS.

      We find no abuse of discretion in the district court’s decision to dismiss

Harris’s claims against the foreign defendants for failing to exercise diligence in

attempting service. The fact that Harris may have erred in good faith does not

immunize her claims from dismissal. The district court operated well within its

discretion in rejecting her explanation. To avoid dismissal for lack of diligence, a

plaintiff must demonstrate “at least as much as would be required to show

excusable neglect, as to which simple inadvertence or mistake of counsel or

ignorance of the rules usually does not suffice.” Lambert v. United States, 44 F.3d
296, 299 (5th Cir. 1995) (quoting Winters v. Teledyne Movible Offshore, Inc., 776
F.2d 1304, 1306 (5th Cir. 1985)) (emphasis omitted); see also Lepone-Dempsey,
476 F.3d at 1282 (“While the plaintiffs might have had good reason to think that

they could rely on [the agent for service’s] assertion that he would sign and return

the waiver forms, the plaintiffs were responsible for formally serving the

defendants when the waiver forms were not returned.”).

      Furthermore, Harris’s alleged mistake does little to excuse her lack of

diligence. The only explanation she advances for her delay in serving the non-

OBS defendants is that she was waiting for this Court to resolve her appeal from

the November Order. But nothing excuses her puzzling failure to make any


                                         20
               Case: 15-10553      Date Filed: 12/30/2015      Page: 21 of 21


attempt to serve the non-OBS defendants prior to her receipt of the November

Order. Harris filed her initial complaint in the Northern District of Georgia on

March 4, 2014; the district court issued a preliminary order dismissing her claims

against OBS on November 26, 2014. 7 More than twice the number of days

allowed by Rule 4(m), 268 days, elapsed before the district court entered the

November Order. During this time, Harris failed to serve a single one of the eight

non-OBS defendants. Indeed, it does not appear from the record that she made any

attempt whatsoever to do so. In the absence of any excuse for this failure, it was

well within the district court’s discretion to determine that she failed to prosecute

her action.

                                    V. CONCLUSION

      The district court did not err in dismissing Harris’s federal and Georgia

RICO and GTSA claims for lack of standing, nor did it err in dismissing her

common law fraud claims for failure to state a claim. Further, as to the non-OBS

defendants, the district court did not abuse its discretion in dismissing Harris’s

claims for failure to effectuate service of process.

      AFFIRMED.




      7
          The order was later modified on November 28, 2014.
                                             21